 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   SARA ELIZABETH SIEGLER, et al.                   CASE NO. 3:18-cv-01681-GPC-MSB
11                   Plaintiffs,                      ORDER DENYING PLAINTIFF’S
            vs.                                       MOTION FOR
12
13   SORRENTO THERAPEUTICS, INC.,                       (1) RECONSIDERATION OF
     TNK THERAPEUTICS, INC., BDL
     PRODUCTS, INC., CARGENIX                               ORDER DISMISSING
14
     HOLDINGS LLC, TUFTS MEDICAL                            PLAINTIFF’S MOTION FOR
15   CENTER, PROSPECT                                       CHANGE OF VENUE, AND
     CHARTERCARE ROGER WILLIAMS
16   MEDICAL CENTER LLC, HENRY JI,
     RICHARD PAUL JUNGHANS,                             (2) LEAVE TO FILE 10 EXCESS
17   STEVEN C. KATZ, and THE BOARD                          PAGES IN REPLY
     OF DIRECTORS OF SORRENTO
18   THERAPEUTICS, INC.,
                                                      [ECF No. 138.]
19                                  Defendants.
20
21         On May 17, 2019, Defendants BDL Products, Inc., Cargenix Holdings LLC, Henry
22   Ji, Sorrento Therapeutics, Inc., and TNK Therapeutics, Inc. (“Defendants”) filed a motion
23   to dismiss the second amended complaint. ECF No. 90. On August 2, 2019, the Court
24   granted that motion, ECF No. 126, and entered judgement against Plaintiff Sara Elizabeth
25   Siegler (“Plaintiff”), ECF No. 127. On August 30, 2019, Plaintiff filed a motion for
26   reconsideration of the decision to grant defendants’ motion. ECF No. 134. The Court has
27
                                                  1
28                                                                           18-cv-01681-GPC-MSB
 1   ordered briefing on Plaintiff’s motion and a hearing is now scheduled for November 15,
 2   2019. ECF No. 139.
 3           On August 27, 2019, Plaintiff filed an ‘emergency’ motion requesting a post-
 4   judgment change of venue. ECF No. 133. On August 29, 2019, the Court denied
 5   Plaintiff’s venue motion. ECF No. 135. On September 2, 2019, Plaintiff filed a seventh
 6   omnibus motion requesting (1) reconsideration of the Court’s order denying change of
 7   venue, ECF No. 135, and (2) leave to file excess pages in reply on the briefing pertaining
 8   to her motion for reconsideration of the court’s order dismissing the case. See ECF No.
 9   138.
10           For the reasons below, the Court DENIES Plaintiff’s Seventh Omnibus Motion,
11   ECF No. 138, in its entirety.
12      I.      Plaintiff’s Motion for Reconsideration
13           Plaintiff asks that this Court reconsider its decision to deny a change of venue. See
14   ECF No. 138-1 at 2. Specifically, Plaintiff claims that the Court has acted with “bias,
15   misconduct and/or prejudice” in this matter and failed to accord her appropriate treatment
16   as a pro se litigant. Id. at 2-4. Plaintiff’s claims are devoid of merit.
17           As a threshold matter, Plaintiff’s motion is procedurally deficient. Under Local
18   Civil Rule 7.1(i)(1), a party may apply for reconsideration of an order only if the moving
19   party provides the court with an affidavit setting forth “what new or different facts and
20   circumstances are claimed to exist which did not exist or were not shown.” Here, Plaintiff
21   has filed no affidavit.
22           In addition, Plaintiff has filed the instant motion without first seeking a hearing
23   date from chambers as is required under the local civil rules. See Local Civil Rule 7.1(b).
24   The hearing scheduled for November 15, 2019 pertains only to Plaintiff’s motion to
25   reconsider the Court’s order dismissing her case, see ECF Nos. 126, 133, 139, and not to
26   the instant motion.
27
                                                     2
28                                                                                18-cv-01681-GPC-MSB
 1         In the alternative, the Court denies Plaintiff’s claims on the merits. “[A] motion for
 2   reconsideration is not an opportunity to renew arguments considered and rejected by the
 3   Court, nor is it an opportunity for a party to reargue a motion because it is dissatisfied
 4   with the original outcome.” Popescu v. California Dep’t of Corr. & Rehab., No.
 5   13CV564 BEN (JLB), 2014 WL 12664803, at *1 (S.D. Cal. Oct. 1, 2014), aff'd, 670 F.
 6   App’x 580 (9th Cir. 2016); see also Brady v. Grendene USA, Inc., No. 3:12-CV-0604-
 7   GPC-KSC, 2015 WL 11216706, at *4 (S.D. Cal. Aug. 28, 2015); FTC v. Neovi, Inc., No.
 8   06–CV–1952–JLS JMA, 2009 WL 56130, at *2 (S.D. Cal. Jan. 7, 2009).
 9         Here, Plaintiff asserts no new arguments and merely repeats the arguments
10   presented in her original motion for change of venue. ECF No. 133-1 at 1-8. As stated in
11   this Court’s order denying plaintiff’s initial venue motion, the Court has worked
12   diligently to consider Plaintiff’s arguments in the best possible light and treated her
13   leniently in light of her status as a pro se litigant. Although the Court sympathizes with
14   Plaintiff’s pro se status, Plaintiff’s arguments remain unavailing.
15         Plaintiff, moreover, fails to remedy the deficiencies in her initial arguments.
16   Plaintiff neither identifies the district to which she wishes her case be transferred, nor
17   explains how that transfer would be justified in light of the applicable legal factors: “(1)
18   plaintiffs’ choice of forum, (2) convenience of the parties, (3) convenience of the
19   witnesses, (4) ease of access to the evidence, (5) familiarity of each forum with the
20   applicable law, (6) feasibility of consolidation with other claims, (7) any local interest in
21   the controversy, and (8) the relative court congestion and time of trial in each forum.” Vu
22   v. Ortho-McNeil Pharm., Inc., 602 F. Supp. 2d 1151, 1156 (N.D. Cal. 2009); see also
23   Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834, 843 (9th Cir. 1986); Byler
24   v. Deluxe Corp., 222 F. Supp. 3d 885, 903 (S.D. Cal. 2016); Tri-Union Seafoods, LLC v.
25   Starr Surplus Lines Ins. Co., 88 F. Supp. 3d 1156, 1160 (S.D. Cal. 2015). As stated in the
26   Court’s prior order, the factors weigh against Plaintiff’s motion. See ECF No. 135 at 3-4.
27
                                                   3
28                                                                               18-cv-01681-GPC-MSB
 1            Consequently, upon reconsideration, this Court DENIES Plaintiff’s motion for
 2   reconsideration of the order denying a change of venue.
 3      II.      Plaintiff’s Motion for Leave to File Excess Pages
 4            Plaintiff also seeks leave to file excess pages in her forthcoming reply on the
 5   briefing pertaining to her motion for reconsideration of the judgment. ECF No. 134.
 6            Pursuant to Local Civil Rule 7.1(h), a litigant may not file a reply memorandum
 7   exceeding ten pages in length. Nonetheless, a court may permit lengthier briefing at its
 8   discretion. See Traylor Bros. v. San Diego Unified Port Dist., No. 08-CV-1019-L WVG,
 9   2012 WL 1019966, at *2 (S.D. Cal. Mar. 26, 2012) (citing United States v. W.R. Grace,
10   526 F.3d 499, 509 (9th Cir. 2008)) (en banc) (“whether to grant leave to exceed the page
11   limits set forth in the Local Civil Rules appears to be at the full discretion of the Court”).
12   This is appropriate where the movant adequately explains the need for additional pages.
13   See, e.g., Fleming v. Coverstone, No. 08CV355 WQH (NLS), 2009 WL 764887 at *2
14   (S.D. Cal. Mar. 18, 2009) (permitting an 11-page reply where necessary to address
15   defendant’s response).
16            Here, Plaintiff only offers the vague justification that “[j]udicial quality requires”
17   ten additional pages. See ECF No. 18-1 at 7-8. Granting this request would double the
18   page length of her reply. As Plaintiff has failed to explain in sufficient detail why this is
19   necessary, the Court DENIES Plaintiff’s motion for failing to show good cause.
20      III.     Conclusion
21            For the foregoing reasons, the Court DENIES Plaintiff’s Seventh Omnibus
22   Motion. ECF No. 138.
23            IT IS SO ORDERED.
24   Dated: September 9, 2019
25
26
27
                                                      4
28                                                                                 18-cv-01681-GPC-MSB
